DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9, 11, 13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 7-20 of U.S. Patent No. 10,911,027 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, and 7-20 of 
U.S. Patent No. 10,911,027 B2 comprise all limitations of claims the claims above in the current application.
Claim 1:
Claim 1 of U.S. Patent No. 10,911,027 B2 recites an RF filter comprising first and second parallel arms and respective first and second switch circuits connected in series. Claim 2 of U.S. Patent No. 10,911,027 B2 recites the second stack count (Sc2) lower than the first stack count (Sc1) Sc2 < Sc1.  Claim 1 of the current application recites Sc2 > Sc1.  Arrangement for first and second stack counts may be named as Sc1 for the second stack count and Sc2 as the first stack count without lack of any further claimed structure.
Claim 3:
Claim 1 of U.S. Patent No. 10,911,027 B2 recites gate width of the first switch element (Gw1) is greater than the gate width of the second switch element (Gw2) Gw1 > Gw2.  Claim 3 of the current application recites Gw2 > Gw1.  Arrangement for first and second gate widths may be named as Gw1 for the second gate width and Gw2 as the first gate width for claim 1 of the current application without lack of any further claimed structure.
Claim 4:
	Claims 1 and 2 of U.S. Patent No. 10,911,027 B2 recites an RF filter and stack count.  Claim 17 of U.S. Patent No. 10,911,027 B2 recites a RF front end circuit comprising a multiplexer and plurality of filters.  Claim 18 recites the high-frequency signal amplified by the power amplifier is input through the input terminal of the first filter thus it would have been a mere substitution of art-recognized equivalent RF ladder filters of claims 1 and 2 where the high-frequency signal amplified by the power amplifier is input through the input terminal of the first filter of claims 17 and 18 and would have had a reasonable expectation of success.
Claim 9:
Claim 7 of U.S. Patent No. 10,911,027 B2 recites the resonant frequency of the first parallel-arm resonator (Rp1) lower than the resonant frequency of the third parallel-arm resonator (Rp3) Rp1 < Rp3 and the resonant frequency of the second parallel-arm resonator (Rp2) lower than the resonant frequency of the fourth parallel-arm resonator (Rp4) Rp2 < Rp4.  Claim 7 of U.S. Patent No. 10,911,027 B2 further recites the antiresonant frequency of the first parallel-arm resonator (ARp1) lower than the antiresonant frequency of the third parallel-arm resonator (Arp3) Arp1 < Arp3 and the antiresonant frequency of the second parallel-arm resonator (Arp2) lower than the antiresonant frequency of the fourth parallel-arm resonator (Arp4) Arp2 < Arp4.  Claim 9 of the current application recites Rp1 < Rp3, Arp1 < Arp3, Rp2 < Rp4 and Arp2 < Arp4 thus meeting the limitations of the claim.  
Claim 11:
Claim 8 of U.S. Patent No. 10,911,027 B2 recites the resonant frequency of the first 
parallel-arm resonator (Rp1) higher than the resonant frequency of the third parallel-arm resonator 
(Rp3) Rp1 > Rp3 and the resonant frequency of the second parallel-arm resonator (Rp2) higher than the resonant frequency of the fourth parallel-arm resonator (Rp4) Rp2 > Rp4.  Claim 8 of U.S. Patent No. 10,911,027 B2 further recites the antiresonant frequency of the first parallel-arm resonator (ARp1) higher than the antiresonant frequency of the third parallel-arm resonator (Arp3) Arp1 > Arp3 and the antiresonant frequency of the second parallel-arm resonator (Arp2) higher than the antiresonant frequency of the fourth parallel-arm resonator (Arp4) Arp2 > Arp4 thus meeting the limitations of the claim.  
Claim 16:
Claim 12 of U.S. Patent No. 10,911,027 B2 recites two or more series arm circuits and three or more parallel arm circuits including parallel arm resonators and switch circuits.
Claim 17:
Claim 14 of U.S. Patent No. 10,911,027 B2 recites a multiplexer comprising a plurality of RF filters, first and second parallel arm circuits, first and second series connected switch circuits, stack count where the input or output terminals of the filters are directly or indirectly connected to a common terminal. Claims 1 and 2 of U.S. Patent No. 10,911,027 B2 recites an RF and claim reciting the stack count.  It would have been a mere substitution of art-recognized equivalent RF filters of claims 1 and 2 in the multiplexer of claim 14 and would have had a reasonable expectation of success.
Claim 18:
Claim 17 of U.S. Patent No. 10,911,027 B2 recites a plurality of RF filter, gate width, where an amplifier circuit is directly or indirectly connected to the RF filters.  Claims 1 and 2 of U.S. Patent No. 10,911,027 B2 recites an RF and the stack count.  .It would have been a mere substitution of art-recognized equivalent RF filters of claims 1 and 2 in the multiplexer of claim 17 and would have had a reasonable expectation of success.
Claim 19 and 20:
Claims 17-20 of U.S. Patent No. 10,911,027 B2 recites a multiplexer comprising a plurality of RF filters, an amplifier circuit directly or indirectly connected to the RF filter of the multiplexer where connection to an antenna of a multiplexer is well-known and would have been obvious.  Claims 1 and 2 of U.S. Patent No. 10,911,027 B2 recites an RF filter comprising first and second parallel arms and respective first and second switch circuits connected in series.  It would have been a mere substitution of art-recognized equivalent ladder filters of claims 1 and 2 with the circuit elements of claims 17-20 and would have had a reasonable expectation of success.

Allowable Subject Matter
Claims 2, 8, 10, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843